Name: Commission Regulation (EEC) No 3045/90 of 23 October 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 No L 292/8 Official Journal of the European Communities 24. 10 . 90 COMMISSION REGULATION (EEC) No 3045/90 of 23 October 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular ' Protocol No 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia ( 1990) (a) ; Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceilings shown, above which the Customs duties applicable to third countries may be reestablished ; Whereas imports into the Commnity of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 27 October to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p . 2 . (2) OJ No L 352, 4. 12 . 1989, p. 1 . 24. 10 . 90 Official Jqurnal of the European Communities No L 292/9 ANNEX Order No CN code Description of goods Ceiling (tonnes) 01.0165 7407 ex 7407 10 00 7407 21 7407 21 10 ex 7407 21 90 7407 22 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7408 Copper bars, rods and profiles :  Of refined copper  Solid  Of copper alloys :   Of copper-zinc base alloys (brass) :    Bars and rods    Profiles :  Solid   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) :    Of copper-nickel base alloys (cupro-nickel) :  Solid    Of copper-nickel-zinc base alloys (nickel silver) :  Solid   Other  Solid Copper wire : - 4 420 l 01.0170 7409 Copper plates, sheets and strip, of a thickness exceeding 0,1 5 mm : 1 180